DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 05/20/2022. The information disclosure statement(s) have/has been considered by the examiner.
Status of Application
	Claims 1-4, 6-9, and 11-22, are pending. Claims 5 and 10 have been cancelled. Claims 21 and 22 have been added. Claims 1-4, 6-9, and 11-22, will be examined.  Claims 1, 9, and 15 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 08/10/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 08/10/2022 with respect to claims 1-4, 6-9, and 11-22, have been fully considered and are persuasive.  Therefore, the objection to drawings and rejection of claims 1-4, 6-9, and 11-22 under 35 U.S.C. § 103 and 35 U.S.C. § 112(b) is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) SHOHAM et al., US 20170365030, and TANABE et al., US 20190114732, and previously disclosed prior art reference(s) WILLIAMS, BONANNI, GIBSON, MORALES, SIMPSON, and PINTO. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS et al., US 20180259976, herein further known as Williams, in view of BONANNI et al., US 20190236743, herein further known as Bonanni, and further in view of SHOHAM et al., US 20170365030, herein further known as Shoham.
Regarding claim 1, Williams discloses a method of providing adaptive transit resource allocation (paragraph [0242]), comprising: receiving journey planning information (paragraph [0011] (plurality of requests), paragraph [0004]) from a mobile device (paragraph [0203], and paragraph [0162], see also at least FIG. 2, user interfaces 276a-d); generating one or more routes (paragraph [0017], at least one (i.e. one or more) approximate target route) based on the journey planning information (paragraph [0004]); providing the one or more routes and details associated with each of the routes to the mobile device (paragraph [0476], (routes and details provided to (HUS)/mobile device is inherent); receiving a selection of one of the one or more routes (paragraph [0203], (elicited response), and paragraph [0212] (an application is well known to be used on mobile devices)) from the mobile device (paragraph [0203], and [0162]); analyzing the selection and selected routes from a number of other mobile devices (paragraph [0191]). and adjusting an allocation of transit resources (paragraph [0040], and paragraph [0193]) based on the analysis (paragraph [0191]).
	However, Williams does not explicitly state providing the one or more routes and details associated with each of the routes to the mobile device and receiving a selection of one of the one or more routes and adjusting a fare charge associated with at least a portion of one or more roads that applies to vehicles utilizing the at least a portion of the one or more roads.
	The method of Bonanni teaches providing the one or more routes and details (at least claim 1) associated with each of the routes to the mobile device (claim 1, and paragraph [0028]) and receiving a selection of one of the one or more routes (claim 1, and paragraph [0028]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including providing the one or more routes and details associated with each of the routes to the mobile device and receiving a selection of one of the one or more routes as taught by Bonanni.
One would be motivated to modify Williams in view of Bonanni for the reasons stated in Bonanni paragraph [0002-0003], for the traveler to access rides with lower costs, and the convenience of using an app to provide ready transportation at the press of a button.
Furthermore, the plurality of route options can provide choices to get a commuter to a destination more quickly than public transportation or simply utilize the cost-effective public transportation.
Additionally, the claimed invention is merely a combination of known elements of transportation asset management, ridesharing, and tracking multimodal transportation assets to coordinate urban travel for individuals, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Shoham teaches adjusting a fare charge (paragraph [0025], discount) associated with at least a portion of one or more roads (paragraph [0025], portion of the ride) that applies to vehicles (paragraph [0003]) utilizing the at least a portion of the one or more roads (paragraph [0007]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including adjusting a fare charge associated with at least a portion of one or more roads that applies to vehicles utilizing the at least a portion of the one or more roads as taught by Shoham.
One would be motivated to modify Williams in view of  Shoham for the reasons stated in Shoham paragraph [0003], a more robust method to increase the flexibility in deciding the route or the price, such as whether to take toll roads, how many subsequent riders are to share the ride, or whether the rider is willing to walk to a certain location for quicker pick-up.
Additionally, the claimed invention is merely a combination of known elements of vehicle ridesharing and systems and methods for ridesharing management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Williams, Bonanni, and Shoham, disclose all limitations of claim 1 above.
Williams discloses further a method wherein the journey planning information comprises a time of the journey (paragraph [0193])
Regarding claim 3, the combination of Williams, Bonanni, and Shoham, disclose all limitations of claim 1 above.
Williams discloses further a method wherein adjusting the allocation of transit resources  (paragraph [0242]) is further based on one or more policy objectives of a transit operator (paragraph [0552]).
Regarding claim 4, the combination of Williams, Bonanni, and Shoham, disclose all limitations of claim 3 above.
Williams discloses further a method wherein the one or more policy objectives are selected from the group comprising: reducing traffic congestion (paragraph [0552]), encouraging rideshare usage, encouraging mass transit usage (paragraph [0003]), reducing pollution, encouraging social distancing, routing traffic away from construction, routing traffic away from accidents, routing traffic away from schools, reducing an amount of traffic near a hospital, changing traffic based on weather patterns (paragraph [0224-0226]), and directing non- event traffic away from an event(paragraph [0224-0227]).
Regarding claim 6, the combination of Williams, Bonanni, and Shoham, disclose all limitations of claim 1 above.
Williams discloses further a method wherein the details associated with each of the routes are based on one or more transit service statuses at a time of the journey (paragraph [0243]).
Regarding claim 7, the combination of Williams, Bonanni, and Shoham, disclose all limitations of claim 6 above.
Williams discloses further a method wherein adjusting the allocation of transit resources comprises placing additional transit vehicles into service (paragraph [0188], capacity planning module determines that additional vehicles are needed, it may initiate requests to the reservation system to assign a parked vehicle (e.g. a vehicle in a garage) to be made active (i.e. additional transit vehicles into service) and to move to the general area of the roadway that is (will be) needed).
Regarding claim 15, all limitations have been examined with respect to the method in claim 1. The non-transitory computer-readable medium having instructions executed on a processor disclosed in claim 15 can clearly perform the methods of claim 1. Therefore, claim 15 is rejected under the same rationale as claim 1 above.
Claims 8, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams, Bonanni, and Shoham, in view of GIBSON et al., US 20190206009, herein further known as Gibson.
Regarding claim 8, the combination of Williams, Bonanni, and Shoham, disclose all limitations of claim 1 above.
However, Williams does not explicitly state the method wherein notifying the mobile device of a change in transit service status that impacts the selected route.
The method of Gibson teaches notifying the mobile device of a change in transit service status that impacts the selected route (paragraph [0141], regardless of whether a pickup location or transportation vehicle changes, the transportation matching system 102 optionally sends updated or new transportation-request notifications to transportation vehicles and updated transportation confirmations to user client devices).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including notifying the mobile device of a change in transit service status that impacts the selected route as taught by Gibson.
One would be motivated to modify Williams in view of Gibson for the reasons stated in Gibson paragraph [0003], to avoid adverse impact to transit requesters and transit drivers at high volume transportation venues due to excessive wait times in a queue or sending too many transport vehicles or not enough vehicles.  Furthermore, vehicles waiting in a queue can negatively impact the environment.
Additionally, the claimed invention is merely a combination of known elements of transportation asset management, ridesharing, and tracking multimodal transportation assets to coordinate urban travel for individuals, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the method in claim 8. The server apparatus disclosed in claim 12 can clearly perform the methods of claim 8. Therefore, claim 12 is rejected under the same rationale as claim 8 above.
Regarding claim 13, the combination of Williams, Bonanni, Shoham, and Gibson disclose all limitations of claim 12 above.
Williams discloses further to provide the mobile device with an alternative route while a user of the mobile device is traversing the selected route (paragraph [0545] (wherein the user device is inherent to each vehicle of the shoal)).
Regarding claim 19, all limitations have been examined with respect to the method in claim 8. The computer-readable medium including instructions used with a processor disclosed in claim 19 can clearly perform the methods of claim 8. Therefore, claim 19 is rejected under the same rationale as claim 8 above.
Claims 9, 21, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Williams and Shoham, in view of TANABE et al., US 20190114732, herein further known as Tanabe.
Regarding claim 9, Williams discloses a server (paragraph [0161], controller 102, see also at least FIG. 1A) for providing adaptive transit resource allocation (paragraph [0242]), further comprising: a communications interface (paragraph [0183]); a processor (paragraph [0057]); and a memory having instructions stored thereon  (paragraph [0057]) that, when executed, cause the processor to: receive journey planning information (paragraph [0011] (plurality of requests), paragraph [0004]) from a mobile device (paragraph [0203], and paragraph [0162], see also at least FIG. 2, user interfaces 276a-d); generate one or more routes (paragraph [0017], at least one (i.e. one or more) approximate target route) based on the journey planning information (paragraph [0004]); provide the one or more routes and details associated with each of the routes to the mobile device (paragraph [0476], (routes and details provided to (HUS)/mobile device is inherent); receive a selection of one of the one or more routes from the mobile device (paragraph [0203], (elicited response), and paragraph [0212] (an application is well known to be used on mobile devices)) from the mobile device (paragraph [0203], and [0162]); analyze the selection and selected routes from a number of other mobile devices (paragraph [0191]); and adjust an allocation of transit resources (paragraph [0040], and paragraph [0193])based on the analysis (paragraph [0191]) and adjusting an allocation of transit resources (paragraph [0040], and paragraph [0193]) based on the analysis (paragraph [0191]).
	However, Williams does not explicitly state a first transit rider and receive a verification indication from another mobile device belonging to a second transit rider that the mobile device and another mobile device are on a same vehicle.
The apparatus of Shoham teaches a  first transit rider (paragraph [0006-0007]) and a second transit rider (paragraph [0006-0007]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including a first transit rider and a second transit rider as taught by Shoham.
One would be motivated to modify Williams in view of  Shoham for the reasons stated in Shoham paragraph [0003], a more robust method to increase the flexibility in deciding the route or the price, such as whether to take toll roads, how many subsequent riders are to share the ride, or whether the rider is willing to walk to a certain location for quicker pick-up.
Additionally, the claimed invention is merely a combination of known elements of vehicle ridesharing and systems and methods for ridesharing management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
	Furthermore, the apparatus of Tanabe teaches receive a verification indication (paragraph [0061], confirmation unit confirms) from another mobile device belonging to a second transit rider (paragraph [0061], passenger) that the mobile device and another mobile device are on a same vehicle  (paragraph [0061], passenger boarded (drivers’ vehicle)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including receive a verification indication from another mobile device belonging to a second transit rider that the mobile device and another mobile device are on a same vehicle as taught by Tanabe.
One would be motivated to modify Williams in view of  Tanabe for the reasons stated in Tanabe paragraph [0005], a more robust system to make a departure with the vehicle by the scheduled departure time in order to keep the driving schedule, and a smooth execution of the ride share operation.
Additionally, the claimed invention is merely a combination of known elements of a vehicle ride share assist system for assisting a plurality of users in sharing vehicle rides, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 21, the combination of Williams, Shoham, and Tanabe disclose all limitations of claim 9 above.
However, Williams does not explicitly state determine, based on the verification indication, that the first transit rider and the second transit rider are utilizing a rideshare vehicle.
The apparatus of Shoham teaches a  first transit rider (paragraph [0006-0007]) and a second transit rider (paragraph [0006-0007]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including a first transit rider and a second transit rider as taught by Shoham.
One would be motivated to modify Williams in view of  Shoham for the reasons stated in Shoham paragraph [0003], a more robust method to increase the flexibility in deciding the route or the price, such as whether to take toll roads, how many subsequent riders are to share the ride, or whether the rider is willing to walk to a certain location for quicker pick-up.
Additionally, the claimed invention is merely a combination of known elements of vehicle ridesharing and systems and methods for ridesharing management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the apparatus of Tanabe teaches determine, based on the verification indication (paragraph [0061]), that the first transit rider and the second transit rider (paragraph [0044]) are utilizing a rideshare vehicle (paragraph [0061]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including determine, based on the verification indication, that the first transit rider and the second transit rider are utilizing a rideshare vehicle as taught by Tanabe.
One would be motivated to modify Williams in view of  Tanabe for the reasons stated in Tanabe paragraph [0005], a more robust system to make a departure with the vehicle by the scheduled departure time in order to keep the driving schedule, and a smooth execution of the ride share operation.
Additionally, the claimed invention is merely a combination of known elements of a vehicle ride share assist system for assisting a plurality of users in sharing vehicle rides, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 22, the combination of Williams, Shoham, and Tanabe disclose all limitations of claim 21 above.
However, Williams does not explicitly state provide the first transit rider and the second transit rider a discounted rate for a portion of the journey that involved utilizing the rideshare vehicle.
The apparatus of Shoham teaches providing the first transit rider and the second transit rider (paragraph [0006-0007]) a discounted rate for a portion of the journey (paragraph [0025]) that involved utilizing the rideshare vehicle (paragraph [0022]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Williams, Bonanni, Shoham, and Tanabe.
Regarding claim 11, the combination of Williams, Shoham, and Tanabe disclose all limitations of claim 9 above.
However, Williams does not explicitly state the verification indication comprises one or more of a radio frequency signals, an alphanumeric code, location information, or a machine-readable code.
Bonanni teaches the verification indication comprises one or more of a radio frequency signals, an alphanumeric code, location information, or a machine-readable code (paragraph [0006], visually distinct identicons).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams to include verification indication comprises one or more of a radio frequency signals, an alphanumeric code, location information, or a machine-readable code as taught by Bonanni.
One would be motivated to modify Williams in view of Bonanni for the reasons stated in Bonanni paragraph [0002-0003], for the traveler to access rides with lower costs, and the convenience of using an app to provide ready transportation and fare charges at the press of a button. Furthermore, the plurality of route options can provide choices to get a commuter to a destination more quickly than public transportation or simply utilize the cost-effective public transportation.
Additionally, the claimed invention is merely a combination of known elements of transportation asset management, ridesharing, and tracking multimodal transportation assets to coordinate urban travel for individuals, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams, Shoham, and Tanabe, in view of MORALES, US 20180172463, herein further known as Morales.

Regarding claim 14, the combination of Williams, Shoham, and Tanabe disclose all limitations of claim 9 above.
Williams discloses further the processor to receive location information associated with one or both of the mobile device (paragraph [0203], application hosted on a suitable device, such as a smart phone identifying their current location) and a vehicle associated with the mobile device (paragraph [0194-0195], effective and optimized operation management of vehicles in deployment include vehicle and geographic location, AND    paragraph [0240-0241], transport information is then scheduled by one or more common controller, management systems, and/or area controllers, so as to provide a confirmation to the passenger of the boarding zone location, the time of the availability of the vehicle).
However, Williams does not explicitly state verify that the mobile device has completed a journey corresponding to the selected route based at least in part of the location information. 
Morales teaches the method operating on server apparatus can verify that the mobile device has completed a journey corresponding to the selected route based at least in part of the location information (paragraph [0121], comparative analysis of the bread-crumbed route (i.e. location information) or other suitable user input can iteratively check for route completion by the user (i.e. completed a journey) before moving on to additional waypoints). 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including verify that the mobile device has completed a journey corresponding to the selected route based at least in part of the location information as taught by Morales.
One would be motivated to modify Williams in view of Morales for the reasons stated in Morales paragraph [0003], efficient accomplishment of the routes and route tasks that will result in being able to navigate to destination or any point..  Furthermore, the system can target a user with options for methodology and fastest route to destination (defined as a chosen starting point or final end point), and utilize data from partner applications to present only pertinent and relevant data for the user for route completion.
Additionally, the claimed invention is merely a combination of known systems and methods for administering geo-tracking solutions and routing users from point to point in a geographical location and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, all limitations have been examined with respect to the method in claim 14. The computer-readable medium including instructions used with a processor disclosed in claim 20 can clearly perform the methods of claim 14. Therefore, claim 20 is rejected under the same rationale as claim 14 above.
Claims 16, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Williams, Bonanni, and Shoham, in view of SIMPSON, US 20200011683, herein further known as Simpson.
Regarding claim 16, the combination of Williams, Bonanni, and Shoham, disclose all limitations of claim 15 above.
However, Williams does not explicitly state lock in a journey cost for the selected route such that the journey cost does not change from a time of journey planning.
The apparatus of Simpson teaches lock in a journey cost for the selected route such that the journey cost does not change from a time of journey planning (paragraph [0029]), lock in sales price.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including lock in a journey cost for the selected route such that the journey cost does not change from a time of journey planning as taught by Simpson.
One would be motivated to modify Williams in view of  Simpson for the reasons stated in Simpson paragraph [0002], a more robust system to decrease congestion and traffic in cities and decrease the rate of single occupancy vehicle ridership. 
Additionally, the claimed invention is merely a combination of known elements of transportation capacity unit derivatives and other underlying assets and facilitating the electronic creation and trading of derivative products, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 17, the combination of Williams, Bonanni, Shoham, and Simpson disclose all limitations of claim 16 above.
Williams discloses further the method performed using instruction from non-transitory computer-readable medium including journey cost (paragraph [0140])
However, Williams does not state journey cost is valid for a predetermined time window about a selected journey start time.
	Bonanni teaches the journey cost is valid for a predetermined time window about a selected journey start time (claim 5, route comprises a scheduled time at the start location and the identicon (i.e. journey cost) restricted access is released for a predetermined limited time window relative to the scheduled time).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams to include journey cost is valid for a predetermined time window about a selected journey start time as taught by Bonanni.
One would be motivated to modify Williams in view of Bonanni for the reasons stated in Bonanni paragraph [0002-0003], for the traveler to access rides with lower costs, and the convenience of using an app to provide ready transportation and fare charges at the press of a button.
Furthermore, the plurality of route options can provide choices to get a commuter to a destination more quickly than public transportation or simply utilize the cost-effective public transportation.
Additionally, the claimed invention is merely a combination of known elements of transportation asset management, ridesharing, and tracking multimodal transportation assets to coordinate urban travel for individuals, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Williams, Bonanni, and Shoham, in view of PINTO et al., US 20080255754, herein further known as Pinto.
Regarding claim 18, the combination of Williams, Bonanni, and Shoham disclose all limitations of claim 15 above.
Williams discloses further the method performed using instruction from non-transitory computer-readable medium including adjusting the allocation of transit resources (paragraph [0242], allocation in the form of vehicles).
However, Williams does not explicitly state adjusting the allocation of transit resources comprises opening express lanes to a particular direction of traffic flow.
Pinto teaches adjusting the allocation of transit resources comprises opening express lanes to a particular direction of traffic flow (paragraph [0039], (wherein the direction of traffic flow is inherent to controlling the control traffic lights timing)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Williams by including adjusting the allocation of transit resources comprises opening express lanes to a particular direction of traffic flow as taught by Pinto.
One would be motivated to modify Williams in view of Pinto for the reasons stated in Pinto paragraph [0002], to avoid and improve slowed traffic flow, traffic jams and at times,
gridlock.  Furthermore, user devices exchanging and communicating traffic information is beneficial to collect and report realtime traffic information from a plurality of roads.
Additionally, the claimed invention is merely a combination of known elements of exchange and communication of traffic and road information using mobile communication devices including enhanced traffic control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669                

/JESS WHITTINGTON/            Examiner, Art Unit 3669